Case 1:17-cv-06127-ILG-ST Document 35 Filed 08/20/19 Page 1 of 1 PageID #: 272
                            LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                            One Penn Plaza • Suite 2527 • New York, New York 10119
                                       T: 212.792-0046 • F: 212.561.7108
                                          E: Joshua@levinepstein.com

                                                                                          August 20, 2019

Via Electronic Filing
The Honorable Magistrate Judge Steven Tiscione
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                Re:       Chincha v. Patel
                          Case No.: 1:17-cv-06127-ILG-ST

Dear Honorable Judge Tiscione:

       This law firm represents Defendant Manojkumar Patel (the “Defendant”) in the above-
referenced action. This letter is submitted jointly with Plaintiff.

        Pursuant to Your Honor’s August 6, 2019 Order, this letter respectfully serves as a status
report concerning the discovery in the above-referenced matter.

       Pursuant to Rule I(D) of Your Honor’s Individual Motion Practices, this letter respectfully
serves as a request to extend the discovery completion date of August 21, 2019 to, through and
including, November 21, 2019, due to the prior issues concerning discovery in this case. [See Dckt.
No. 34]. This is the fourth request for an extension of time, and this request is not made lightly.

        Out of an abundance of caution, the parties will require additional time to issue requests
for any lingering paper discovery following the completion of depositions.

        Thank you, in advance, for your time and attention.

                                                  Respectfully submitted,
                                                        LEVIN-EPSTEIN & ASSOCIATES, P.C.
                                                        By: /s/ Joshua D. Levin-Epstein
                                                        Joshua Levin-Epstein
                                                        1 Penn Plaza, Suite 2527
                                                        New York, New York 10119
                                                        Tel.: (212) 792-0046
                                                        Email: joshua@levinepstein.com
                                                        Attorneys for Defendant
Cc: All Parties via ECF
